It is contended by the county attorney on rehearing that the Court of Tax Review held that section 7858, O. S. 1931 and chapter 328, S. L. 1929, are both unconstitutional, and that the only valid statute under which the county commissioners of Oklahoma county can receive a lawful salary is section 7856, O. S. 1931, section 6423, C. O. S. 1921. In original opinion it is stated that:
"The protestee contends that there was error in sustaining the protest as to an item of $7,100 for salaries of county commissioners. The issues involved are determined in Protest of Downing, supra."
We held in Re Protest of Downing et al., 164 Okla. 181,23 P.2d 173, that the bracket in section 7858, O. S. 1931, relative to the compensation of county commissioners in counties having a population of over 110,000 inhabitants is valid. So, the holding of the Court of Tax Review relative to that section is vacated. We are of the opinion, and hold, that the Court of Tax Review properly held chapter 328, S. L. 1929 unconstitutional. That act is clearly a local law. The supposed necessity on which an act is based, in order to avoid the constitutional inhibition against local or special laws must be practical and not imaginary, and a special situation such act is designed to meet must possess characteristics impossible of treatment by general legislation. St. Louis  S. F. Ry. Co. v. Bledsoe, County Treasurer, 7 F.2d 364. *Page 244 
See, also, authorities cited in Re Protest of Downing,164 Okla. 181, 23 P.2d 173.
Petition for rehearing denied.
RILEY, C. J., and OSBORN, BUSBY, and WELCH, JJ., concur. CULLISON, V. C. J., and ANDREWS, McNEILL, and BAYLESS, JJ., absent.